Morton, J.
The goods which are the subject of this suit, were received by the plaintiff of one Scott in payment of a note signed by Scott and payable to Adams ; and the only question at issue was, whether the note at that time belonged to the plaintiff, or was held by him as the agent of Adams for collection. The evidence shows that the note was sent to the plaintiff by Adams inclosed in a letter ; and construing this letter in connection with the letter from the plaintiff, to which it was an answer, it is clear that it constituted the plaintiff the agent of Adams to collect the note for him. The two letters admit of no other construction. If there was a previous oral agreement, as testified to by the plaintiff, that Adams should sell him the note, it was an executory contract, and it was not executed. Adams did not send the note in execution of such agreement. The letters of the parties show that he sent it to the plaintiff as his agent. The plaintiff accepted it as agent. Having accepted the agency without objection, he cannot *67afterwards repudiate it, and claim the goods as his own, upon the ground that there was a prior agreement that the defendant should sell him the note. We are of opinion that the presiding justice correctly ruled that the ultimate authority which the plaintiff had was defined by the letter in which the note was sent, and that it constituted him Adams’s agent to collect the note, and therefore that, upon the evidence, the defendant was entitled to a verdict.
The question asked the plaintiff, “ When did you get the title to that note ? ” was within the latitude allowable in cross-examinatian, and not open to objection. Judgment on the verdict.